In re: Edward A. Herty, Jr., applying for writs of certiorari, prohibition, mandamus and habeas corpus.
Application dismissed. Edward A. Herty III is not an adult charged with a criminal offense in the juvenile court but has been adjudicated a juvenile delinquent because of having committed murder at the age of 13 (see Art. 7, Sec. 96, La.Const.). Appeals in such cases now lie to the Court of Appeal under Article 7, Section 29, as amended in 1958, which gives to Courts of Appeal jurisdiction of “all matters appealed from the family and juvenile courts, except criminal prosecutions against persons other than juveniles”, thus superseding the provisions of Article 7, Section 96, that "Appeals shall lie to the Supreme Court * * * from all final judgments rendered by the Juvenile Court”. See State v. Thomas, 245 La. 444, 153 So.2d 606. Application for supervisory relief should be made to the Court of Appeal to which an appeal would lie. Art. 7, Sec. 29, para. 3.